                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 19-cv-02806-RM-MEH

MELEAHA R. GLAPION-PRESSLEY,

       Plaintiff,

v.

CITY AND COUNTY OF DENVER, DEPARTMENT OF HUMAN SERVICES,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       Before the Court is Plaintiff’s Motion to Vacate Dismissal and to Reopen (ECF No. 54),

seeking relief under Fed. R. Civ. P. 60(b). The Motion has been fully briefed (ECF Nos. 55, 56)

and is denied for the reasons below.

I.     LEGAL STANDARD

       “A Rule 60(b) motion for relief from judgment is an extraordinary remedy and may be

granted only in exceptional circumstances.” Jackson v. Los Lunas Cmty. Program, 880 F.3d

1176, 1191-92 (10th Cir. 2018). Grounds for granting relief under Rule 60(b) are:

               (1) mistake, inadvertence, surprise, or excusable neglect;

               (2) newly discovered evidence that, with reasonable diligence, could not
               have been discovered in time to move for a new trial under Rule 59(b);

               (3) fraud (whether previously called intrinsic or extrinsic),
               misrepresentation, or misconduct by an opposing party;

               (4) the judgment is void;
               (5) the judgment has been satisfied, released, or discharged; it is based on
               an earlier judgment that has been reversed or vacated; or applying it
               prospectively is no longer equitable; or

               (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

II.    BACKGROUND

       In June 2019, Plaintiff filed a discrimination charge with the Equal Employment

Opportunity Commission (“EEOC”), alleging that “Defendant continuously harassed,

discriminated, and retaliated against Plaintiff in her employment in violation of Title VII and the

Colorado Civil Rights Act.” (ECF No. 18 at ¶ 8.) After obtaining a right-to-sue letter from the

EEOC, Plaintiff brought this action asserting three Title VII claims and a whistleblower claim.

In October 2020, the Court granted Defendant’s Motion to Dismiss, finding that Plaintiff had

failed to satisfy the requirement that charges filed with the EEOC must be verified.

See 42 U.S.C. § 20003-5(b); 29 C.F.R. § 1601.9.

III.   ANALYSIS

       Plaintiff requests that the case be reopened, citing as “new evidence” an amended,

notarized form she filed with the EEOC in October 2020. But Plaintiff cites no authority for the

proposition that an EEOC charge can be amended after the EEOC has closed the case and issued

a right-to-sue letter. Courts that have faced this issue have decided that is not permissible.

“[W]here, as here, a right to sue letter has issued, a suit has been instituted and the EEOC has

closed its file, there is no longer any charge pending before the EEOC which is capable of being

amended.” Balazs v. Liebenthal, 32 F.3d 151, 157 (4th Cir. 1994); see also Berchant v. Prince

George’s Cnty., 948 F. Supp. 2d 515, 523 (D. Md. 2013) (concluding that “the issuance of a


                                                   2
right-to-sue letter by the EEOC functions as a cut-off date for amendments”). The Court agrees

with the rationale of these decisions.

          The relief Plaintiff seeks—to have the EEOC complete any necessary investigation—

shows the impracticality of allowing amendment of an EEOC complaint after a right-to-sue letter

is issued. There is no role for the Court in the matter when an EEOC investigation is still

ongoing. See Annett v. Univ of Kan., 371 F.3d 1233, 1238 (10th Cir. 2004) (“We lack

jurisdiction to review Title VII claims that are not part of a timely-filed EEOC charge.”).

Although Plaintiff argues she “should be given the opportunity to cure her technical

administrative defect” (ECF No. 56 at 2), she offers no explanation for why she failed to do so

sooner. Thus, relief pursuant to Fed. R. Civ. P. 60(b)(2) is inapt here, where Plaintiff has failed

to show that her “new evidence” could not have been created sooner with reasonable diligence or

any exceptional circumstances warranting extraordinary relief.

IV.       CONCLUSION

          Accordingly, the Court DENIES Plaintiff’s Motion (ECF No. 54), and this case remains

closed.

          DATED this 28th day of May, 2021.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                 3
